Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 24 August, the following occurred: Claims 1-7 and 13- 19 were amended.
Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 8 May 2013 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issued to co-pending application nos.  16/299,644; 16/299,779; 16/408,640; 16/356,002; 16/355,980; 16/365,772; 16/941,937; 16/991,373 or U.S. Patent No. 10,878,948 has been reviewed and accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the features of: determining 
The claimed invention is subject matter eligible because the recitation of the use of artificial intelligence trained on specific data removes the claimed invention from being directed to an abstract idea.
The most remarkable prior art of record is as follows:
Axerio-Cilies et al.: WIPO Publication No. WO 2020/106631;
Filatov et al.: U.S. Pre-Grant Patent Publication No. 2009/0132916;
Bates et al.: U.S. Patent No. 9,613,416;
Nekrich: U.S. Pre-Grant Patent Publication No. 2008/0292152.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Additional prior art made of record is noted in the attached PTO 892 and include:
Sowden et al. (U.S. Patent No. 10,140,675) which discloses a system for selecting images to display on an image grid based on an importance score threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626